Exhibit 12 SWIFT ENERGY COMPANY RATIO OF EARNINGS TO FIXED CHARGES (in thousands) 2005 2006 2007 2008 2009 GROSS G&A 42,142 62,876 73,453 86,212 69,987 NET G&A 18,866 27,634 34,182 38,673 34,046 INTEREST EXPENSE, NET 24,873 23,582 28,082 31,079 30,663 RENTAL & LEASE EXPENSE 2,529 2,567 2,952 2,947 3,973 INCOME FROM CONTINUING OPERATIONS, BEFORE INCOME TAXES AND CHANGE IN ACCOUNTING PRINCIPLE 156,129 248,308 244,556 (412,758 ) (64,617 ) CAPITALIZED INTEREST 7,199 9,211 9,545 8,037 6,107 CALCULATED DATA EXPENSED OR NON-CAPITAL G&A (%) 44.77 % 43.95 % 46.54 % 44.86 % 48.65 % NON-CAPITAL RENT EXPENSE 1,132 1,128 1,374 1,322 1,933 1/3 NON-CAPITAL RENT EXPENSE 377 376 458 441 644 FIXED CHARGES 32,449 33,169 38,085 39,557 37,414 EARNINGS 181,379 272,266 273,096 (381,238 ) (33,310 ) RATIO OF EARNINGS TO FIXED CHARGES 5.59 8.21 7.17 (9.64 ) (0.89 ) Amount needed for a "break-even" ratio earnings 420,795 70,724 For purposes of calculating the ratio of earnings to fixed charges, fixed charges include interest expense, capitalized interest, amortization of debt issuance costs and discounts, and that portion of non-capitalized rental expense deemed to be the equivalent of interest.Earnings represents income before income taxes and cumulative effect of change in accounting principle before interest expense, net, and that portion of rental expense deemed to be the equivalent of interest.Due to the $754.3 million non-cash charge incurred in the fourth quarter of 2008, and the $79.3 million non-cash charge incurred in the first quarter of 2009, both caused by a write-down in the carrying value of oil and gas properties, 2008 earnings were insufficient by $420.8 million, and earnings were insufficient by $70.7 million,to cover fixed charges in these periods. If the $754.3 million non-cash charge is excluded, the ratio of earnings to fixed charges would have been 9.43 for 2008.If the $79.3 million non-cash charge is excluded, the ratio of earnings to fixed charges would have been 1.23 for
